Citation Nr: 0726644	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to May 1970 
and from September 1989 to September 1992.  He served on 
active duty for training from April 1988 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico that denied entitlement to 
service connection for a depressive disorder.  

In his substantive appeal, the veteran requested a Travel 
Board hearing.  However, in a statement submitted in 
September 2003, he cancelled his hearing request.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2006).

In April 2004, the Board remanded the case to the RO for 
additional notice and development.

On December 19, 2005, the Board issued a decision which 
denied entitlement to service connection for a depressive 
disorder.  The veteran thereafter appealed the December 2005 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2007, a Joint Motion 
requested that the Court vacate the portion of the Board's 
December 19, 2005 decision which determined that the veteran 
was not entitled to service connection for a depressive 
disorder.  The Joint Motion noted that the Board had not 
addressed an examination report by Pablo O. Perez Torrado, 
M.D., dated on April 9, 1992, wherein the appellant was 
diagnosed with dysthymic disorder, late onset.  By an Order 
dated in January 2007, the Court granted the Joint Motion, 
and the case was thereafter returned to the Board.



FINDINGS OF FACT

1.  The evidence of record does not establish the presence of 
a depressive disorder until April 1994, more than one year 
after the veteran's separation from service.

2.  The preponderance of the evidence is against a finding 
that any current depressive disorder is related to the 
veteran's military service.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, and July 2004; 
a rating decision in January 2002; a statement of the case in 
October 2002; and a supplemental statement of the case in 
December 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Although the veteran's attorney has 
requested a VA examination be provided to obtain a nexus 
opinion, the Board does not find that such an examination and 
opinion is necessary to decide the claim. As discussed below, 
the evidence of record does not indicate that the veteran's 
current disability is associated with his active military 
service.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


II. Pertinent legal criteria for service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as a psychosis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2006).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Service connection for depressive disorder

The veteran's service medical records from his first period 
of active duty, from May 1967 to May 1970, show that on 
separation examination in mid-May 1970, his psychiatric 
system was normal on clinical evaluation.  On the 
accompanying medical history report, there were no pertinent 
complaints.

A military physical examination report, described as an "Over 
40 (years old)" examination, dated in May 1987, shows no 
pertinent complaints or abnormal findings.

Medical records from the veteran's second period of active 
duty, from September 1989 to September 1992, show that in 
August 1990, following an upper gastrointestinal series, he 
was diagnosed with gastritis and duodenitis.  During 
treatment, he reported that he was experiencing job-related 
stress at that time and the treating physician commented in 
the treatment report that gastritis was a condition which 
seemed to have been aggravated by stress.  The service 
physician advised that the veteran's work situation be 
investigated and that steps be undertaken to reduce his level 
of work-related stress, to include a change in his duty 
station.  The reports show that the veteran worked in service 
in the capacity of an accountant.  In this regard, a 
September 1990 Army Counseling Service report (from the 
Seneca Army Depot in Seneca, New York) noted the veteran's 
history of gastritis precipitated by stress and presented a 
plan of stress-reduction therapy.  No psychiatric diagnosis 
was presented.  The records show that he received three 
outpatient counseling sessions which ended in mid-October 
1990, when he reported that his job stress was at a minimum 
due to the fact that he was re-assigned, he liked his job and 
that he no longer experienced physical complaints secondary 
to stress.  The complaints for which he had been originally 
referred were no longer present and the case was closed.  

The report of an October 1994 VA general medical examination 
shows that the veteran presented with a complaint of 
depression which he reported to have been of two years 
duration.  Assessment of his psychiatric system and 
personality was normal.

VA treatment records, dated from 1994 to 1997, show that the 
veteran had been treated for a diagnosis of major depression 
and that he first received treatment at VA for the 
psychiatric problem in early April 1994.  The VA records, and 
also private medical records dated from 1995 to 1996, show 
that he was diagnosed with a cerebral aneurysm in late 1995, 
for which he was treated with a craniotomy in January 1996.  
Thereafter, the records show that there was some medical 
speculation as to whether the veteran's psychiatric and 
personality pathologies (including possible organic brain 
syndrome) may or may not have been associated with his 
cerebral aneurysm.

An Army Reserve physical profile examination report, dated in 
August 1995, shows that the veteran's psychiatric system was 
normal on clinical evaluation.  On his medical history, the 
veteran reported having sleeping problems and depression or 
excessive worry.  The examining physician noted that the 
veteran had been treated for depression, and that this 
condition was in remission on medication.

Social Security Administration (SSA) medical and 
administrative records associated with the veteran's claims 
folder show that in a January 1997 decision, the SSA granted 
him disability status for severe depression and organic brain 
injury.  Though the SSA records note that the veteran alleged 
to have been disabled as of September 9, 1992 (the date on 
which he separated from active duty with the Army Reserves), 
the January 1997 SSA decision determined that the veteran met 
that agency's requirements for disability status only as of 
mid-April 1994.

The report of a March 1997 VA psychiatric examination shows 
that the veteran was receiving treatment from a VA 
psychiatrist and a psychotherapist on a regular basis at the 
time of this examination.  He reported that his psychiatric 
illness had its onset in 1990 during active duty when he was 
being treated for gastritis.  The VA examiner noted that the 
veteran's service medical records indicated that stress may 
have been a factor regarding gastritis, and that the veteran 
had been admitted to the VA mental health clinic in early 
April 1994 with complaints of depression and insomnia.  In 
January 1996, he underwent brain surgery for treatment of an 
aneurysm.  Following a psychiatric interview, the VA 
examination report shows a diagnosis of major depression and 
hypomanic features.

At a September 1997 RO hearing, the veteran reported 
receiving regular VA counseling and treatment for depression, 
including psychotherapy and medication.  He reported that 
during active service, he worked as an accountant, but after 
service he was only able to work at lesser jobs in fast food 
restaurants.  He stated that during his active duty in the 
Army Reserve in 1990, he received two or three sessions of 
counseling for work-related stress, but thereafter received 
no other such treatment until he came to VA.  He did not 
recall ever receiving any medication in service for a nervous 
condition.  He reported, however, that after leaving active 
service, he received psychiatric treatment from the VA 
medical facility in Rochester, New York.  Although he first 
thought that he had received treatment prior to April 1994, 
which was the earliest date of such treatment shown in the 
medical records, after a brief discussion, he concluded that 
it could have been in 1994 when he went to the Rochester VA 
medical facility for the first time.  The veteran reported 
that during service he worked under a female officer who had 
treated him very poorly and had created a stressful work 
environment for him.  He then developed gastritis, and he 
stated at the hearing that all his present psychiatric 
difficulties and problems with obtaining and retaining 
employment began with the gastritis in service.

After the hearing, the RO developed the evidence for VA 
records and obtained all of the veteran's available VA 
medical records, dated from 1994 to 1997.  These records show 
treatment and counseling for depression.  Also of note is a 
VA treatment report which shows that the veteran had been 
riding his bicycle without a helmet and sustained a head 
injury in October 1996.

In a statement dated in June 1999, Dr. Howard B. Leve, a 
Staff Psychiatrist at the VA Healthcare Network in Rochester, 
New York, reported that the veteran indicated that his 
depression began during service when he had problems with a 
female supervisor for whom he worked.  He was later 
transferred to a section where he performed administrative 
computer work.  Following mental status examination, 
moderately severe dysthymia was diagnosed, and it was 
recommended that he continue in outpatient psychotherapy.  
Dr. Leve noted that the veteran had undergone surgery to 
remove an intercranial aneurysm several years previously, but 
that appeared to have little to no connection to his anxiety 
and depression, which he had been struggling with for many 
years.

VA outpatient treatment records dated in June 2000 note that 
the veteran did not have any symptoms of depression.

Private medical records dated in April 2001 diagnose the 
veteran with late onset dysthymic disorder.  In March 2001, 
with regard to his claim filed with SSA, the veteran was 
referred by the Director of the Disability Determination 
Program of the Family Department to undergo a psychiatric 
evaluation by Dr. Pablo O. Perez Torrado, a member of the 
American Board of Disability Analysts.  The appointment was 
set for April 9, 2001.  According to Dr. Perez-Torrado's 
report, April 9, 2001 was the date of evaluation and the date 
the report was filed.  The veteran's psychiatric history 
dated back to 1989.  He had been treated at VA in New York 
and at the time of the evaluation was not receiving 
psychiatric treatment.  After evaluation, the diagnosis was 
dysthymic disorder, late onset.  

Subsequent private medical records from 2003 reflect 
continuing psychiatric treatment.  Dr. C. P. Maldonado wrote 
in November 2003 that the veteran was evaluated initially in 
September 2003 and had a follow-up appointment in October 
2003.  He had a prior history of mental and psychiatric 
treatment since 1990 for a major depressive disorder and 
continued to receive treatment to improve this condition.  

Upon review of the evidence above, the Board finds that 
service connection for a depressive disorder is not 
warranted.  There is no objective indication of the presence 
of a depressive disorder during service, or within a year 
following service, as required for presumptive service 
connection.  The first indication of a depressive disorder is 
from April 1994, which is more than a year following the 
veteran's separation from service.  While evidence since that 
time shows continued psychiatric treatment, none of the 
evidence diagnoses a depressive disorder and relates the 
condition to the veteran's military service.  There is no 
medical evidence which tends to show that the veteran had a 
psychiatric disorder in service which has persisted to the 
present.

The veteran, through his attorney, contends that an April 
1992 evaluation by Dr. Pablo O. Perez Torrado with a 
diagnosis of dysthymic disorder documents that the veteran 
suffered from a psychiatric disability in service.  The Board 
notes that in the Joint Motion reference is made to an April 
9, 1992, medical report by Dr. Pablo O. Perez Torrado which 
provided a diagnosis of dysthymic disorder, late onset.  The 
Board finds a translation of a medical report by Dr. Perez-
Torrado which shows the date of report as April 9, 1992.  
However, this date is apparently a typographical error by the 
translator.  The report in Spanish attached to this 
translation shows the date of the report and the date of the 
evaluation as "9 de abril de 2001".  In addition, there is 
another identical copy of the same report and a translation 
of that report shows the date as April 9, 2001.  Furthermore, 
within the text of the report showing a date of evaluation 
and report as April 9, 1992, the information reporting the 
veteran's age and his date of birth is not consistent with a 
treatment date of 1992 but rather with a treatment date of 
2001.  

In addition, the Board finds that in March 2001, the 
Disability Determination Program for Social Security notified 
the veteran that an appointment for a medical evaluation had 
been set up with Dr. Pablo O. Perez-Torrado on April 9, 2001.  
The veteran acknowledged the April 9, 2001 appointment and 
asked that a copy of the report be mailed to his physician, 
Dr. Bonilla.  

Thus, although the Joint Motion claims that the Board had not 
addressed an April 9, 1992, report by Dr. Pablo O. Perez 
Torrado, the Board finds that there is no April 9, 1992, 
report by Dr. Perez-Torrado of record.  The report in 
question is actually dated April 9, 2001, despite that one 
translation erroneously shows a date of April 9, 1992.  In 
the December 2005 decision, the Board had addressed that 
report in finding that private medical records dated in April 
2001 diagnosed the veteran with late onset dysthymic 
disorder.  

The appellant contends that he has suffered depression since 
service.  It is undisputed that a lay person is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. 
Brown, 6 Vet. App. 465 (1994) (lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness). 

The Board, however, has a duty to assess the credibility and 
weight given to evidence.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether lay evidence is satisfactory, 
the Board may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the appellant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A review of the evidence of record finds that the appellant's 
claim that he has suffered depression since service is not 
consistent with other evidence of record contemporaneous at 
the time.  The veteran was seen for job-related stress in 
service and after three out-patient counseling sessions his 
case was closed in October 1990.  The veteran reported that 
he had been re-assigned and his job stress was at a minimum, 
that he liked his job and he no longer experienced physical 
complaints secondary to stress.  There was no diagnosis of a 
depressive disorder. 

Despite the veteran's contention that he has a depressive 
disorder which began during service, the evidence does not 
support a finding of a depressive disorder in service.  The 
Court has held that chronicity was not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  While the veteran has indicated that he has a 
depressive disorder which began during service, the earliest 
post-service medical records reflecting pertinent complaints 
or treatment are dated in April 1994.  

Although in November 2003 Dr. Maldonaldo stated that the 
veteran had a prior history of mental and psychiatric 
treatment since 1990 for a major depressive disorder, this 
statement apparently is based on the history as provided by 
the veteran as there is no indication that Dr. Maldonaldo 
reviewed the veteran's claim file or VA medical records.  The 
Board finds that the veteran's history as to continuing 
symptoms of depression and a depressive disorder since 1990 
is not credible, the history that the veteran provided to Dr. 
Maldonaldo does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the probative value of Dr. Maldonaldo's statement is 
greatly reduced by the fact that it is not shown to have been 
based on a review of the claims file or other detailed 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the veteran's 
current psychiatric disorder and active service.

The veteran's lay opinion to the effect that he has a 
currently diagnosed depressive disorder which is attributable 
to his period of service is not competent evidence of such a 
nexus since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence that the veteran has a 
current depressive disorder that began during his military 
service or was caused by some event of such service, service 
connection is not warranted for a depressive disorder.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to service connection for a depressive disorder 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


